 AIRPORT PARKING MANAGEMENTAirport Parking Management and Office and Pro-fessional Employees International Union, LocalNo. 3, AFL-CIO. Cases 20-CA-15710 and 20-CA-16105September 22, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn January 19, 1982, Administrative Law JudgeJay R. Pollack issued the attached Decision in thisproceeding. Thereafter, Respondent and the Gener-al Counsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Airport Parking Management, San Francisco, Cali-fornia, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:i. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs accordingly:"(b) Expunge from its files any reference to thedischarge of, or failure to reinstate, the above-i Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products.Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In adopting the Administrative Law Judge's Decision we find it un-necessary to pass on his remark that Respondent retains the usual reme-dies for breach of contract against the Union for failure to honor thestrike settlement agreement.3 We shall modify the Administrative Law Judge's recommendedOrder so as to require Respondent to expunge from it files any referenceto the discharge of or failure to reinstate James Allen. Jose D'Encarna-cao, Dennis Foley. Gary Klemme, Wayne Lawson. Tony Perry, SimonPrenowitz, John Reeder, Kevin Tobin, and Robert Wood. and to notifythem in writing that this has been done and that evidence of this unlawfulconduct will not be used as a basis for future personnel actions againstthem. See Sterling Sugars. Inc., 261 NLRB 472 (1982)In accordance with his dissent in Olympic Medical Corporation. 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.264 NLRB No. 2named employees and notify them in writing thatthis has been done and that evidence of the unlaw-ful discharge or failure to reinstate will not be usedas a basis for future personnel actions againstthem."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPI OYEESPOSTED BY ORDER OF THFNATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WII.L NOT discharge or otherwise dis-criminate against employees for supporting orengaging in activities on behalf of Office andProfessional Employees International Union,Local No. 3, AFL-CIO, or any other labororganization.WE WIt1. NOT fail and refuse to reinstateunfair labor practice strikers upon their uncon-ditional offers to return to work.WE WILL NOT threaten to discharge employ-ees for supporting a strike.WE WILL NOT interrogate employees con-cerning their support of a strike.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed themunder Section 7 of the Act.WE WILL offer James Allen, Jose D'Encar-nacao, Dennis Foley, Gary Klemme. WayneLawson, Tony Perry, Simon Prenowitz, JohnReeder, Kevin Tobin, and Robert Wood fulland immediate reinstatement to their formerpositons or, if those positions no longer exist,to substantially equivalent positions, discharg-ing if necessary any replacements, without DECISIONS OF NATIONAL LABOR RELATIONS BOARDprejudice to their seniority or other rights pre-viously enjoyed, and WE WILL make themwhole for any loss of pay or other benefits suf-fered by reason of the discrimination againstthem, with interest.WE WILI expunge from our files any refer-ences to the discharge of or failure to reinstatethe above-named employees and WE WILL.notify each of them that this has been doneand that evidence of the unlawful discharge orfailure to reinstate will not be used as a basisfor future personnel actions against them.AIRPORT PARKING MANAGEMENTDECISIONSTATEMENI OF THE CASEJAY R. POI.I.ACK, Administrative Law Judge: I heardthese consolidated cases at San Francisco, California, onOctober 6 and 7, 1981. The cases arose as follows: Officeand Professional Employees International Union, LocalNo. 3, AFL--CIO (the Union), filed a charge in Case 20-CA-15710 on September 29, 1980, against Airport Park-ing Management (Respondent). Following investigationthereof, the Acting Regional Director for Region 20 ofthe National Labor Relations Board issued a complaintand notice of hearing on December 24, 1980. On March19, 1981, the Union filed a charge in Case 20-CA-16105against Respondent, which charge was amended onMarch 31, 1981, and May 27, 1981. Thereafter, on May29, 1981, the Acting Regional Director issued a com-plaint and notice of hearing in Case 20-CA-16105. Thatsame date, the Acting Regional Director issued an orderconsolidating the two cases for hearing. The complaintsallege in substance that Respondent has engaged in cer-tain violations of Section 8(a)(3) and (1) of the NationalLabor Relations Act, as amended, 29 U.S.C. §151, et seq.,herein called the Act.All parties were given full opportunity to appear, tointroduce relevant evidence, to examine and cross-exam-ine witnesses, to argue orally, and to file briefs. Basedupon the entire record, and from my observation of thedemeanor of the witnesses, I make the following:FINDIN(iS OF FACT ANI) CONCI USIONS1. JURISDICT IONAt all times material herein, Respondent. a generalpartnership, with an office and place of business at SanFrancisco International Airport in San Francisco, Cali-fornia, has been engaged in the management of parkingfacili,.... at the airport and the operation of a taxi dis-patch system which provides for the orderly flow oftaxicabs through the Airport. During the 12 months pre-ceding the filing of the instant charges, Respondent, inthe course and conduct of its business operations, de-rived gross revenues in excess of $50,000 from the trans-portation of passengers from the airport to the city ofSan Francisco and the surrounding area pursuant to anagreement with the Airport Commission of the city andcounty of San Francisco. Accordingly, it admits, and Ifind, Respondent to be an employer engaged in com-merce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.II. THl. i ABOR ORGANIZATION INVOIVEDThe Union is, and has been at all times material herein,a labor organization within the meaning of Section 2(5)of the Act.Ili. THE ALLEGED UNFAIR I.ABOR PRACTICESA. Background and IssuesAs mentioned above, Respondent is engaged in the op-eration of a taxi dispatch system at the airport. Thesecases involve Respondent's taxi dispatchers and cashiersemployed in its taxicab operations. The dispatchers andcashiers had been represented by the Union for severalyears when Respondent took over this concession fromOpen Taxi Lot in July 1979. The first collective-bargain-ing agreement between the Union and Respondent, cov-ering the terms and conditions of employment of the dis-patchers and cashiers, expired on June 30, 1980. The in-stant cases arise out of negotiations for a succeeding col-lective-bargaining agreement.Negotiations began in June 1980 and concluded onMarch 16, 1981, with the signing of a strike settlementagreement. On September 18, 1980, Respondent dis-charged employee James Allen, a union steward and amember of the Union's negotiating team. Thereafter, onSeptember 27, 1980,. the Union commenced a strikeagainst Respondent. The complaint in Case 20-CA-15710 alleges that the discharge of Allen violated Section8(a)(3) and (1) of the Act and that Respondent commit-ted certain independent violations of Section 8(a)(l). Thecomnplaint in Case 20-CA-16105 alleges that the strike ofSeptember 27 was caused by the unfair labor practicesalleged in Case 20-CA-15710, and that Respondent vio-lated Section 8(a)(3) and (1) of the Act by failing and re-fusing to reinstate 10 employees' who participated in thestrike and who later, allegedly, through the Union, madeunconditional offers to return to work 2 Respondentdenies the commission of any wrongdoing and as an af-firmative defense alleges that the Union entered into astrike settlement agreement with Respondent. whichagreement "constitutes a valid waiver of any and all rein-statement rights the employees in question might havehad."B. The Discharge of James AllenJames Allen started as a taxi dispatcher at the airportin 1978 and was retained as a dispatcher by Respondentwhen it took over the taxi operation from Open Taxi Lotin July 1979. Allen worked at the taxistand outside theI The 10 employees are Jamens Allen. Jose D'Encarriacao, DennisFtolty. Gary Klemme. \'ayne ia.,ss,on. Tony Perry. Simon Prenowitz.John Reeder, Kevin Tobin. and Robert NWood.t Ihe complaint further alleges that. on January 13, Dennis Foley and,on January 14. John Reeder and Kexin Tohbin made unconditional offersto return to work6 AIRPORT PARKING MANAGEMENTUnited Airlines terminal at the airport. During the timematerial herein, Allen worked under the supervision ofArt Riddle, Respondent's manager of taxi operations.3There is considerable testimony that Riddle had a strongdislike for Allen. As will be seen below, Riddle's dislikefor Allen was, in substantial part, based on Allen's unionactivities.Allen was an alternate union steward from July 1979until August 1980. From August 1980 until his dischargeon September 18, Allen served as a union steward.During the negotiations, including sessions after his dis-charge, Allen was one of two employee-members of theUnion's negotiating team.Allen testified that on August 28 or 29, a few daysafter a union meeting, Riddle approached Allen at theemployee's work station and said, "I hear you and thatbitch you're pimping for, Tonie Jones, called for astrike." Allen answered that he and Jones (a union busi-ness representative) had asked for a strike vote as a nego-tiating tool but would not go on strike without anothermembership meeting. Riddle answered that he did notbelieve Allen. He further said, "I worked hard to putthis thing together. Anybody that goes on strike will befired." Allen responded by saying that Riddle had to bekidding and that Riddle could not fire him for that.Riddle answered, "I know that. You do your job well,but I'll find a way." Allen further testified that Riddlesaid, "You know, you owe me loyalty." Allen askedwhat Riddle meant and Riddle answered that if it wasnot for Riddle the employees would not be working forthe Company.A few days later, Riddle initiated a conversation withAllen at the taxistand at the United Airlines terminal.Again Riddle said he would fire employees who went onstrike and that Allen owed him loyalty. According toAllen, Riddle made similar remarks on four other occa-sions prior to Allen's discharge on September 18.Striker Dennis Foley testified that on August 22 he re-ceived a telephone call from Riddle. Riddle told Foleythat there was a rumor of a strike and said that hewanted to know who was going to work if there was astrike. Foley answered that he could not cross a picketline. Allen's name came up during the conversation andRiddle said that employees were going to lose their jobsbecause of Allen, Jones, and the Union. Riddle calledAllen a "radical shit disturber."In early September, Riddle again called Foley aboutthe strike, attempting to find out who would work in theevent of a strike. Riddle told Foley that Allen was thecause of all the problems and said that, if the employeeslistened to Allen, there would not be any jobs.Striker Tony Perry testified that on August 25 hecalled Riddle at Riddle's home. At the end of this con-versation, the subject of the negotiations between Re-spondent and the Union was mentioned and Riddle saidthat, if employees listened to Jones and Allen, theywould lose their jobs. Riddle called Jones and Allen"radical bullshit union shit disturbers."Kevin Tobin testified that, on September 3, Riddlecalled him at the taxi lot cashier's booth and told Tobins All subsequent dates refer to the period from August 1980 to May1981, unless otherwise stated.that he (Riddle) was making up a list of those whowould work during the strike. Riddle asked whetherTobin would put his name on the list but Tobin said hehad to discuss the matter with his wife. In this conversa-tion, Riddle called Allen a "nut" and a "shit disturber."When Riddle was finished talking to Tobin, Tobinhanded the telephone to Perry. Riddle then asked Perryif Perry would work in the event of a strike. Perry toldRiddle that the employees had the right to strike butwere not going to strike that Friday. Riddle told Perrythat, if there were a strike, the employees who struckwould be out of a job and those who did not strike couldbargain for themselves.Riddle denied that he asked any employee whether hewould work during a strike. However, in addition to theabove testimony, two of Respondent's witnesses, Jona-than Reeder and Gary Klemme, contradicted Riddle'sgeneral denial. I credit the testimony of Foley, Perry,and Tobin as set forth above and do not credit Riddle'sdenial.On September 18, Allen reported for work at 6 a.m.and was greeted by Riddle.4Riddle handed Allen awhite envelope containing Allen's termination slip andrelated documents.5Allen asked why he was being ter-minated and Riddle answered because Allen had parkedhis car in a white zone and was insubordinate to a policeofficer. Allen said that Riddle must be kidding and askedwhether Riddle had fired him. Riddle answered that Wil-liam Wheeler (Respondent's general manager) had firedAllen. Allen said, "Well, Art, you could have intervenedfor me." Riddle answered, "Yes, if I wanted to, I could,but you didn't show me any loyalty, why should I showyou any?"6At about 10 a.m. that same date, Allen went to Rid-dle's office to receive his paycheck. Allen asked Riddlewhen he was going to hire Allen back. Riddle repliedthat he was not going to rehire Allen. Allen then askedRiddle what he (Allen) was going to do for a job. Riddleanswered, "Well, see that bitch Tonie Jones that you'repimping for. She'll take care of you."7Riddle's dislike for Allen continued after Allen's dis-charge. On September 23, Riddle approached Foley atFoley's work station and again asked whether Foleywould work in the event of a strike.8In this conversa-tion Riddle told Foley that "the radical bullshitter isgone," an apparent reference to Allen's discharge.On or about September 30, George Santori, a memberof the Union who had volunteered to picket during thestrike, accompanied Jones to the airport.9Santori testi-4 Employee Jose D'Encarnacao was called at home on September 18at 3:30 a.m., to report to work at 5: 30 a.m D'Encarnacao then workedAllen's shift.5 Respondent's reasons for the discharge will be discussed in the sec-tion of this Decision entitled "Respondent's Defense"a Riddle did not deny making these statementsRiddle did not deny making these statements8 The Union held a meeting on September 23 at which meeting em-ployees voted to go on strike if Respondent did not meet its demands.9 Santori was not an employee of Respondent However, Santori wason strike against his own employer and volunteered to picket for theUnion in its dispute with Respondent7 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfled that he overheard a discussion between Riddle andJones in which Riddle said that, if Jones and Allen hadnot been troublemakers stirring everyone up, there neverwould have been a strike. According to Jones, Riddlesaid that if "you and Jim Allen hadn't started this wholething, I could have prevented it." Although Riddle's tes-timony regarding this argument with Jones at the airportsubstantially differs from Jones' testimony, Riddle didnot specifically deny the statements attributed to him re-garding Allen.During the first week of the strike, while Allen waspicketing at the airport, he was approached by Riddle.Riddle told Allen, who was seated, to get out of thechair. Allen replied that it was his chair and he wasgoing to sit in it. Riddle then cursed Allen and attemptedto get Allen to fight him.C. Respondent's DefenseRespondent contends that Allen was discharged basedon events which occurred on August 17, but were notreported to Respondent until September 17.On September 17, Riddle learned from General Man-ager William Wheeler that Sheldon Fein, manager oflandside operations at the airport, had made a complaintabout Allen. The substance of Fein's complaint was that,on August 17, Allen had a dispute with a police officerconcerning Allen's parking of his car in the loading zonein front of the United Airlines terminal and that Allenhad untruthfully told the officer that he had permissionfrom Fein to park in the loading zone. Riddle, uponlearning of Fein's complaint, called Fein and then wentto the offices of the Airport police to obtain a copy ofthe police report of this incident. Later, that same date,Fein sent a memorandum to Wheeler regarding the inci-dent. Fein did not testify. However, his memorandum toWheeler, dated September 17, states that the matter in-volving Allen did not come to Fein's attention until Sep-tember 16.Riddle testified that on September 17 he decided toterminate Allen as a result of Fein's complaint. Riddletestified on cross-examination that he called Allen duringthe afternoon of September 17 to obtain Allen's versionof the incident. According to Riddle, Allen was insubor-dinate in this conversation and refused to discuss thematter. Allen testified that he had no such conversationwith Riddle. Allen was not scheduled to work on Sep-tember 17 and was at the racetrack when the conversa-tion was alleged to have taken place. Allen's testimony iscredited over that of Riddle.10Prior to his discharge on September 18, Allen had twoprevious warnings in his personnel file. The warningsconcerned two separate incidents which occurred in late10 Riddle made no mention of asking Allen for his version of theAugust 17 incident on direct examination. It was not until after the Gen-eral Counsel pointed out that Riddle had not followed his usual practiceof getting an employee's side of a complaint that Riddle offered testimo-ny concerning a conversation on September 17. Further. Riddle made nomention of this alleged conversation with Allen in his pretrial affidavitregarding the discharge. For these reasons, and because of Riddle's de-meanor on the witness stand, I do not credit Riddle's testimony concern-ing a conversation with Allen on September 17. but rather view such tes-timony as a belated attempt to support Riddle's defense of Allen's dis-charge.October 1979, which resulted in written warnings toAllen on November 16, 1979. What is most significantabout the 1979 incidents is that Riddle had originally de-termined to discharge Allen but, after allowing Allenand the Union to present their side of the case, Riddlereduced the discipline from discharge to suspension, and,finally, to a written warning for each offense. Whenfaced with complaints against him in 1979, Allen submit-ted to Riddle, through his union steward, statementsfrom witnesses indicating that Allen was not at fault.In relating Allen's warnings of 1979 to the discharge,Riddle testified that other employees had two warningnotices but none had three warnings. However, Riddledid not testify that there was a practice or policy requir-ing dismissal for a third offense.D. The Strike VotesAs stated earlier, the initial collective-bargainingagreement between Respondent and the Union expiredon June 30, 1980. The parties agreed to extend the agree-ment pending negotiations until either party gave 72-hour notice to terminate. On August 25, Jones, unhappywith the state of negotiations, asked the employees tovote for authorization to give Respondent 72-hour noticeof termination of the extended agreement. Thus, at ameeting on August 25, the employees voted to give theUnion's negotiating team authority to terminate the con-tract. On September 12, the Union held meetings withthe unit employees concerning the state of the negotia-tions. One meeting was held for night-shift employeesand one for day-shift employees. A vote was takenwhether to authorize a strike. The balloting resulted in atie vote and a strike was not called.On September 23, Jones held two meetings with theunit employees, one for night-shift employees and onefor the day shift. The night-shift employees attended thefirst session. The meeting started with a discussion ofAllen's discharge. Jones told the employees that Allenhad been terminated and read Allen's termination noticeto the employees. Several of the employees voiced theopinion that Allen had been terminated because of his ac-tivities as union steward and negotiating committeemember. After considerable discussion of Allen's dis-charge, Jones told the employees that they could vote tomake Allen's return to work part of the Union's negotia-tion package. The discussion then turned to the econom-ic issues which had not been resolved by the Union andRespondent. Finally, Jones asked the employees to votewhether to reject Respondent's contract proposal, to goout on strike, and to demand Allen's return to work.Jones then conducted a secret-ballot vote. The ballotsused by Jones contained a yes box and a no box but didnot indicate what question was being voted upon. "" Respondent offered the testimony of two witnesses, Reeder andKlemme, in an attempt to prove that Allen's return to work was not in-cluded in the strike vote. To the extent their testimony varies from thecredited version of the meeting as recited above. I do not credit their tes-timony. However, I note that, on cross-examination, Klemme testifiedthat he believed Allen's reinstatement was included in the questions pre-sented to the employees in the strike vote.8 AIRPORT PARKING MANAGEMENTThe second meeting on September 23 was attended bythe day-shift employees. This meeting also commencedwith a discussion of Allen's discharge. Jones read Allen'stermination letter to the employees and then the employ-ees discussed the discharge. The discussion then turnedto the issues of wages. During this session, Doug Tanner,an employee, suggested that Allen challenge his dis-charge before the Board and not make it a strike issue.Allen responded that he was willing to have his return towork dropped from the Union's demands if the memberswanted that. However, the employees stated that theywished to include Allen's return to work as part of theirdemands of Respondent. The employees then voted onwhether to reject Respondent's contract proposal, to goout on strike, and to demand Allen's return to work. Thecombined vote of the two meetings was 13 yes and 7 noballots. 2On September 26, the parties met with the FederalMediation and Conciliation Service in an effort to settlethe issues. The representatives of the Union were in oneroom and the representatives of Respondent were in an-other room. The Federal mediator talked with both sidesseparately. Jones testified that she advised the Federalmediator that, unless Respondent agreed to a S1-an-hourwage increase and to return Allen to his job, the Unionwould strike the next day. The mediator, after speakingwith Respondent's representatives, told Jones that theUnion's offer was rejected. Respondent's general man-ager, Wheeler, denied receiving a proposal concerningAllen.On September 27, the Union commenced a strike andpicketing against Respondent. Respondent continued tooperate during the strike. Approximately one-half of Re-spondent's employees participated in the strike. The 10employees, at issue herein, including Allen, were theonly employees participating in the strike.E. The Alleged Unconditional Offer To Return ToWorkThe complaint alleges that on or about November 25the Union, on behalf of the 10 striking employees, madean unconditional offer to return to work. Respondentcontends that the Union made no such offer until March16. On March 16, the parties agreed to a strike settle-ment agreement which provided, inter alia, that the strik-ers would be reinstated to the next available positions ac-cording to company seniority.On November 25, a negotiation session was held at theoffices of Respondent's counsel. Present for the Unionwere Jones, Allen, Perry, and Simon Prenowitz. Presentfor Respondent were its counsel Milton Mares andWheeler. According to Jones, she told Respondent thatthe Union was not succeeding with its picketing andwanted to know what the parties could do to settle theirdispute. Mares offered to extend the expired contract tothe end of 1980. The Union then requested that the meet-ing be recessed so that Jones and the employees couldcaucus. After the caucus, Jones told Mares and Wheelerthat a contract having only 35 days was worthless. She12 The testimony of employee Melvin Holly to the extent it differsfrom the above account of this meeting is not credited.then asked when Respondent was going to put the strik-ers back to work. Wheeler replied that the strikers didnot have jobs any more. According to Jones, she said,"Well, we're making an unconditional offer to return towork." Mares answered that the strikers had been per-manently replaced. Wheeler added that the striking em-ployees could fill out job applications and Respondentwould consider them for hire as new employees. Jonesreplied that she would discuss Respondent's offer withthe employees.Perry corroborated Jones' version of this meeting.However, Allen did not effectively corroborate Jones'testimony. Allen testified that Jones said "the men un-conditionally surrendered." Prenowitz could not recallanything that occurred at this meeting.Wheeler testified that Mares offered the Company'sproposal to the Union: a 7-1/2-percent wage increase; acontract to December 31, 1980; and no union retaliationagainst the employees who worked during the strike.The Union then asked for a caucus. After the caucus,Jones asked when the strikers would be invited back towork. Wheeler said that the strikers had been permanent-ly replaced and that, as jobs became available, the strik-ers could come down and apply for jobs. Allen thencursed Wheeler. Jones said she would take Respondent'soffer back to the union membership. Mares testified insubstantial accord with Wheeler's testimony. Both Maresand Wheeler emphatically denied that Jones made an un-conditional offer to return to work.On March 5, 1981, the parties met again for approxi-mately an hour. At this meeting Respondent made a pro-posal regarding wages, holidays, sick leave, and no re-taliation by the Union against nonstriking employees.Jones said she would take the proposal back to the mem-bership. According to Jones, she repeated her uncondi-tional offer to return to work. Mares then said Respond-ent would hire the employees by order of seniority ifopenings became available. Wheeler and Mares deny thatJones made any offer for the employees to return towork.The final negotiation session between the parties tookplace on March 16, 1981. According to Mares, Respond-ent made a proposal to the Union and the Union cau-cused. After the caucus, Jones said that, no matter whathappened, the employees made an unconditional offer toreturn to work. Thereafter, the parties reached agree-ment on a strike settlement. The agreement provided for(1) an increased wage rate; (2) increased payments to thehealth and welfare plan; (3) the Union to withdraw allpending Board charges and not reinstitute them; (4) rein-statement, according to seniority, of the 10 striking em-ployees (including Allen) to the next available positions;(5) a 4- or 5-day workweek at Respondent's option; (6)the addition of the job classification of "survey person";and (7) the expired agreement to be extended to Decem-ber 31, 1981, as modified.On March 17, 1981, Jones prepared the original chargein Case 20-CA-16105 alleging, inter alia, that Respond-ent had "refused to reinstate striking employees whenthey offered to unconditionally return to their jobs." Al-though Jones had previously filed a charge in Case 20-9 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCA-16028 on February 13,13 alleging that Respondenthad permanently replaced the strikers, she made no men-tion of an alleged unconditional offer to return to work.When asked to explain this omission, Jones answeredthat she "didn't know that was an unfair labor practice."Jones further testified, "I knew that they were supposedto go back somehow, but I was just trying to get themback to work and that's how our attorney said to getthem back." However, it appears that such advice wasobtained by Jones much later than November 1980, be-cause Jones testified that, about the same time that shewas negotiating the settlement with Respondent, shefound out about possible unfair labor practices from theUnion's attorneys and "some people" at the Board.I credit the testimony of Mares and Wheeler thatJones did not make an unconditional offer to return towork until March 16, 1981. Jones' demeanor on thestand, her omission of the alleged offer from the chargefiled in February, and her testimony that she did notlearn of the legal consequences until March convince methat Jones did not make an offer to return to work at theNovember 25 meeting. Rather, I find in accordance withthe testimony of Mares and Wheeler that Jones simplyasked when the employees would be invited back towork. 1 4It is undisputed that on January 13 and 14, 1981,Tobin, Reeder, and Foley visited Respondent's officeand filed written job applications for their former posi-tions. Subsequent to the filing of these job applications,several vacancies occurred in Respondent's taxicab oper-ations. Neither Tobin nor Foley was recalled to fill thesevacancies. However, Reeder was recalled to work as adispatcher on June 5, pursuant to the strike settlementagreement. Riddle testified that he did not recall Foley,Tobin, or Reeder when vacancies occurred prior toMarch 16, because Respondent "still had a proposal fromthe Union and still had a Union dispute."'5F. Conclusions Regarding 8(a)(1) Issues1. As stated above, Riddle told Allen on several occa-sions that he would fire employees if they went on strike.Further, Riddle told employees Foley and Perry that, ifemployees went on strike, they would lose their jobs.Such threats clearly interfere with the employees' rightto strike. Thus, I find that by these statements Respond-ent violated Section 8(a)(1) of the Act as alleged in thecomplaint.2. As discussed above on several occasions in Augustand September, Riddle questioned employees Foley,Tobin, and Perry as to whether they would work in thes3 The charge in Case 20-CA-16028 was withdrawn after March 17.14 I note that I have generally credited the testimony of Allen andJones. However, on this point Allen was not convincing and Jones mustbe discredited. As Chief Judge Learned Hand aptly said in N.LR.B. v.Universal Camera Corporation. 179 F.2d 749, 754 (2d Cir. 1950), reversedand remanded on other grounds 340 U.S. 474 (1951):It is no reason for refusing to accept everything that a witness says.because you do not believe all of it; nothing is more common than tobelieve some and not all of what a witness says.I' Sometime in June, employee Klemme filed an application for em-ployment with Respondent. Klemme was not reinstated because Re-spondent was recalling employee in accordance with the agreement ofMarch 16.event of a strike. Such questioning conveys an employ-er's displeasure with employees' union activity and there-by tends to discourage such activity. See PPG Industries,Inc., Lexington Plant, 251 NLRB 1146 (1980); Centre En-gineering, Inc., 253 NLRB 419 (1980). Moreover, Riddlefollowed his questions with threats against those whowould participate in a strike. Accordingly, I find thatRespondent violated Section 8(a)(1) of the Act by thisconduct.G. Conclusions Regarding the Discharge of AllenIn Wright Line, a Division of Wright Line, Inc., 251NLRB 1083 (1980),t' the Board announced the follow-ing causation test in all cases alleging violation of Sec-tion 8(a)(3) of the Act or violations of Section 8(aX1)turning on employer motivation. First, the GeneralCounsel must make a prima facie showing sufficient tosupport the inference that protected conduct was a "mo-tivating factor" in the employer's decision. Upon such ashowing, the burden shifts to the employer to demon-strate that the same action would have taken place evenin the absence of the protected conduct.'7In presenting his prima facie case of wrongful motive,the General Counsel demonstrated that Allen was ofunion steward and a negotiating team member and thatRiddle was actively antagnostic against Allen and Allen'sperceived role in the events leading to the strike. Riddlehad threatened to discharge Allen if there was a strikeand, after Allen pointed out that Riddle had no reason todischarge him, Riddle threatened to find a way to dis-charge Allen. An inference may be drawn from suchanimus, which the discharge would gratify, that theanimus was the true reason for the discharge. GeneralThermo, Inc., 250 NLRB 1260, 1261 (1980); Best ProductsCompany, Inc., 236 NLRB 1024, 1026 (1978).The credited evidence establishes that the decision todischarge Allen was made without giving Allen an op-portunity to explain the circumstances which gave rise tothe discharge. This is strong evidence of discriminatorymotivation, particularly in the light of Riddle's past prac-tice of giving an employee an opportunity to present hisside of a third-party complaint. This conclusion is but-tressed by Riddle's belated attempt to establish that hecontacted Allen on the day prior to the discharge. I con-sider Riddle's false testimony on this point to be yet an-other indicia of discriminatory motive.Finally, Riddle told Allen that he could have savedAllen's job if Allen had been "loyal" to him. Within thebackground of Riddle's previous conversations withAllen, loyalty to Riddle meant not supporting theUnion's threatened strike. Accordingly, I find that theGeneral Counsel has established a strong prima faciecase.I find that Respondent has not rebutted or met theGeneral Counsel's prima facie case. Assuming Allen en-gaged in some type of misconduct which prompted1s Enfd. 662 F.2d 899 (Ist Cir. 1981).17 The Court of Appeals for the First Circuit in its Wright Line deci-sion stated that the employer's burden is to come forward with credibleevidence to rebut or meet the prima facie case. The ultimate burden ofproof remains with the General Counsel.10 AIRPORT PARKING MANAGEMENTFein's complaint to Respondent, the severity of this of-fense was never established. Riddle, motivated by dis-criminatory reasons, did not permit Allen to present miti-gating evidence. While Allen had two warnings, no evi-dence was presented that a third warning mandated dis-charge. With regard to the severity of the discipline,Riddle told Allen that he (Riddle) could have savedAllen's job had Allen been "loyal"; i.e., had Allen notsupported the impending strike. Thus, I find the recordevidence insufficient to make a finding that Allen wouldhave been discharged because of Fein's complaint in theabsence of Allen's union activities. Rather, I find, in ac-cordance with Riddle's statement to Allen, that Allenwould not have been discharged had he been more loyalto Riddle and not supported the impending strike. Ac-cordingly, weighing all the evidence, I find that Re-spondent's discharge of Allen violated Section 8(a)(3)and (I) of the Act.H. Conclusions Regarding the Unfair Labor PracticeStrike IssuesAs noted above, the General Counsel contends thatthe strike of September 27 was caused by Respondent'sunfair labor practices, particularly the unlawful dischargeof Allen. Respondent, on the other hand, contends thatthe strike was simply an economic strike in support ofthe Union's contract demands.The evidence shows that, prior to Allen's discharge,the Union conducted a strike vote which resulted in a tievote. On September 23, the employees voted to rejectRespondent's contract proposal, to go on strike, and todemand Allen's return to work. It is not possible to de-termine what weight the employees gave to Allen's dis-charge in deciding to strike. However, it is clear thatAllen's return to work was the subject of significant dis-cussion and was made a part of the strike vote. TheBoard has long held that a strike is an unfair labor prac-tice strike if one of the purposes of the strike is to protestan employer's unfair labor practice. See, e.g., JuniataPacking Company, 182 NLRB 934 (1970); Larand Leisur-elies, Inc., 213 NLRB 197, fn. 4 (1974), enfd. 523 F.2d814 (6th Cir. 1975). Accordingly, I find sufficient evi-dence to support the conclusion that there is a causalconnection between Allen's unlawful discharge and thestrike. Therefore, I find that the strike was an unfairlabor practice strike.It having been established that the employees wereunfair labor practice strikers, it follows that Respondentwas obligated to immediately reinstate the unfair laborpractice strikers to their former positions of employmentupon their unconditional offer to return to work, dis-charging, if necessary, any employees hired as replace-ments during the strike. See, e.g., United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, Local 1780,244 NLRB 277, 281 (1979); Atlas Metal Parts Co., Inc.,252 NLRB 205 (1980).As discussed above, in January, employees Tobin,Foley, and Reeder made unconditional offers to return towork. Respondent refused to reinstate Tobin, Foley, andReeder and, therefore, violated Section 8(a)(3) and (1) ofthe Act. Carpenters 1780, supra; Atlas Metal Parts, supra.Further, I have found that the Union made an uncondi-tional offer for the employees to return to work at thenegotiation meeting of March 16. The effect of the strikesettlement agreement of March 16 will be considerednext.1. Conclusions Regarding the Strike SettlementAgreementThe crucial question presented is what effect should begiven to the strike settlement agreement of March 16.The General Counsel, citing Roadway Express. Incorpo-rated,'8argues that the strike settlement agreement is adeficient settlement of the instant charges and, therefore,not entitled to deference. Respondent, on the other hand,relying on United Aircraft Corporation,.' argues that theBoard should honor the settlement as an amicable solu-tion to this labor dispute arrived at through collectivebargaining.As stated above, on March 16 when the parties metand reached agreement on a settlement of the strike, acomplaint in Case 20-CA-15710 was outstanding, alleg-ing the unlawful discharge of Allen and certain viola-tions of Section 8(a)(l). Although not alleged in thatcomplaint, Respondent had unlawfully refused to rein-state Tobin, Foley, and Reeder. Further, the other strik-ers had a right to immediate reinstatement upon their un-conditional offer to return to work. Thus, as argued bythe General Counsel, the strike settlement agreementfalls far short of the established Board remedy for suchviolations. However, as argued by Respondent, theagreement was reached through collective bargaining,with no evidence of bad faith on the part of Respondent.Thus, a review of the authorities behind the cases citedby the parties is necessary to reconcile these conflictingapproaches.In Wooster Division of Borg-Warner Corporation, 121NLRB 1492 (1958), decided prior to United Aircraft, theBoard refused to defer to a strike settlement agreementbecause the agreement did not give the unfair labor prac-tice strikers the reinstatement rights to which they wereentitled under the Act.20The Board gave the followingrationale for its decision:Under Section 10(a) of the Act, the Board isgiven exclusive power to deal with unfair laborpractices and to prescribe the appropriate remedy.As a matter of practice, the Board has exercised itsdiscretion and refused to be bound by any settle-ment agreement or arbitration award where suchsettlement agreement or award was at odds with theAct or the Board's policies. As the settlement agree-ment does not purport to accord the strikers therights to which, as unfair labor practice strikers,they are normally entitled under Board policies, andas it was not executed by the strikers statutory rep-'" 246 NL.RB 174 (1979). enforcement denied 647 F.2d 415 (4th Cir.1981)19 192 NLRB 382 (1971). enfd in pertinent part 534 F2d 422 (2d Cir1975)1 cert. denied 429 U.S. 825 (1976).20 The Board had previously deferred to the agreement (113 NLRB1288) but, on remand from the United States Court of Appeals for theSixth Circuit (236 F 2d 898), it reversed its original decision that thestrike v as an economic rather than an unfair labor practice strikeIl DECISIONS OF NATIONAL LABOR RELATIONS BOARDresentative, we find that the agreement may notconstitute a defense to the allegations of discrimina-tion or serve to deprive the strikers of their rights.[121 NLRB at 1495.]In Erie Resistor Corporation, 132 NLRB 621 (1961),21the Board refused to defer to a strike settlement agree-ment in which it found that the union had agreed only toan interim settlement pending legal determination of theemployees' rights and had not waived their rights. Theagreement in Erie Resistor included the following lan-guage: "The Company's replacement and job assurancepolicy is to be resolved by the NLRB and the FederalCourts and to remain in effect pending final disposition."However, the Board did not confine its holding to theparticular facts of the case, but, citing Wooster Division,stated:In any event, we would not in our discretion honora private settlement which purported to deny toemployees the rights guaranteed them by the Act.[132 NLRB at 631, fn. 31.]22On remand, the United States Court of Appeals for theThird Circuit sustained the Board's holding in Erie Resis-tor, stating in pertinent part:Section 10(c) of the Act ...invests the Board withpower to effectuate the policies of this remedial leg-islation ... .It follows that the rights of discrimin-atorily discharged employees under the statute arenot subject to private adjustment. Such an adjust-ment, if made, cannot bar the Board's exercise of itsstatutory authority. [328 F.2d at 727.)In United Aircraft, relied on by Respondent, the Boarddecided to defer to a settlement agreement, even thoughit terminated the preferential rights of economic strikersafter a certain date, which was contrary to their statu-tory rights under Board law at the time the case was de-cided.23The strike in United Aircraft was an economic strikewhich was complicated by the violence which accompa-nied the strike and by the Company's attempts to contin-ue operating with the aid of various expedients, includingthe hiring of new employees, transfers, promotions, over-time, and subcontracting. During negotiations the com-pany insisted, as it had a lawful right to do, that it wouldnot reemploy strikers who had engaged in serious mis-conduct during the strike, and that it would not dis-charge striker replacements to make room for the returnof strikers. Eventually, the points of disagreement be-tween the parties were resolved by a strike settlementagreement and the strike was terminated. The Boardnoted that the agreement was negotiated by top unionofficials and that it was reached as the result of fair bar-gaining and in good faith, and did not unreasonably denyemployees their reinstatement rights.21 Enfd on remand 328 F 2d 723, 727 (3d Cir. 1964).22 See also George Banra Company, Inc., 256 NLRB 1197 (1981).23 The settlement agreement was signed 8 years before the lead case ofThe Laidlaw Corporation, 171 NLRB 1366 (1968), enfd 414 F.2d 99 (7thCir. 1969), cert. denied 397 U.S. 920 (1970).The Board stated that, even though it is not bound byany private adjustment of rights guaranteed by the Act,it may, in its discretion, accept a particular private ad-justment as conforming to the policies of the Act. Thepolicy of the Act is not only to protect the Section 7rights of employees, but also to encourage collective bar-gaining as a means of resolving labor disputes. "l'here istherefore a public policy embodied in the Act whichfavors enforcement of voluntary agreements settlingstrikes."24The Board expressly refrained from deciding whetherUnited Aircraft would apply to an unfair labor practicestrike, stating:As the strike in the instant case was an economicrather than an unfair labor practice strike, we find itunnecessary to pass on the effect of a recall agree-ment on the rights of unfair labor practice strikers,and we do not do so. [192 NLRB at 388, fn. 31.]In American Cyanamid Company, 239 NLRB 440(1978), the Board refused to defer to a strike settlementagreement which provided, inter alia, that a striking em-ployee's discharge be reduced to a suspension. The strik-ing employee filed a charge with the Board subsequentto the execution of the strike settlement agreement. TheBoard held that, while the union could contractuallywaive employees' right to strike, it did not follow thatthe union could waive an employee's right under the Actto have his employer's unfair labor practice remedied.Thus, the United Aircraft case was distinguished as onlydetermining the right to waive statutory rights of eco-nomic strikers and was found not applicable to unfairlabor practices occurring during a strike.In Roadway Express, relied on by the General Counsel,the Board refused to defer to a private settlement agree-ment between a union and a company which providedfor reinstatement but not backpay for an allegedly discri-minatorily discharged employee. The AdministrativeLaw Judge, relying on Central Cartage Company, 206NLRB 337 (1973), deferred to a private settlement onthe ground that it would effectuate the policies of theAct not to disturb the agreement. In reversing the Ad-ministrative Law Judge, the Board found that the recorddid not disclose whether the legality of the employee'sdischarge was ever discussed, much less resolved, duringthe settlement negotiations. Further, the Board notedthat, in Central Cartage, no issue was raised concerningthe settlement agreement by any of the parties to theagreement, while, in Roadway Express, the employeecontended that he did not agree that the issue of backpaywas resolved by the settlement agreement. Thus, theBoard concluded that there was a dispute between theparties concerning the terms and application of their pri-vate settlement. The Board then remanded Roadway Ex-press to the Administrative Law Judge.2524 192 NLRB at 38712 The decision on the merits of the case is reported at 250 NLRB 393(1980). The United States Court of Appeals fior the Fourth Circuit deniedenforcement. The court found that: (1) the discharge had been fully dis-cussed between the parties; and (2) the employee had agreed to the termsContinued12 AIRPORT PARKING MANAGEMENTIn Central Cartage, supra, the Board announced that itwould defer to a settlement agreement when, given theparticular facts of the case, it would effectuate the poli-cies of the Act to do so. The circumstances in CentralCartage justifying the deferral were: (1) the settlement in-dicated that all the issues in dispute were considered andappropriately resolved, i.e., the settlement recited thatthe employee was not discharged for union activity, and(2) none of the parties directly involved was disputingthe settlement agreement, i.e., the General Counsel wasarguing the unfair labor practice case before the Board;the Union and employee were willing to abide by theterms of the settlement agreement.In United States Steel Corporation, 250 NLRB 387(1980), the Board refused to defer to a settlement agree-ment which included a provision that the settlement wasin full and final settlement of the employee's grievance.The Board distinguished Central Cartage on the groundsthat: (1) the extent to which the settlement agreementdiscussions dealt with the unfair labor practice issue wasunclear; (2) the extent of the employee's participation inthe discussions was unclear; (3) the employee was in dis-agreement with the settlement; and (4) the agreementcontained no written provision that the previously filed8(a)(3) charge would be withdrawn.Applying the above case law, it can be seen that theBoard in United Aircraft expressly refrained from decid-ing whether the rationale of that decision could be ex-tended to unfair labor practice strikers. In AmericanCyanamid the Board held that a union's strike settlementagreement may not waive a discriminatee's remedyunder the Act. Thus, United Aircraft was held to applyto economic strikers and not to apply to previously com-mitted unfair labor practices. The American Cyanamiddecision does not refer to Central Cartage. However,even under the Central Cartage rationale, it does notappear that the Board would defer to the instant settle-ment agreement. First, the unfair labor practice nature ofthis strike and its effect on the employees' rights to rein-statement were never discussed. Second, the settlementdoes not include anything like the usual Board remedyfor the serious violations involved; i.e., reinstatement andbackpay. Third, the Union, and presumably the employ-ees, did not understand that the agreement was intendedto extinguish all claims arising out of the strike. Fourth.the Union most likely did not know of Respondent's sep-arate liability towards Foley, Tobin, and Reeder and,therefore, cannot be deemed to have waived those rights.In analyzing the rationale of United Aircraft, it is ap-parent that the Board weighed the policy of favoringagreements reached through collective bargaining againstthe harm to employees' rights if the agreement weregiven deference by the Board. In United Aircraft the pri-vate settlement agreement did not unreasonably denyemployees their reinstatement rights. Employees receivedless under the agreement than under decisional law.However, the agreement put an end to a violent strikeof the agreement since when he w.as infirmed ofr its terms he did not pro-test them, and he acquiesced to the terms without complaint for 4 monthsbefore filing a charge 647 F 2d 415 (1981) Itow.ser. the court citedAmerican Cyanamid with appros.al Its resrsal of the Board Was basedon the facts and not the lawwith attendant legal complications. Thus, in United Air-craft the Board in its discretion determined that accept-ance of the private settlement was more advantageousthan reopening the dispute. Here, where the Board'spolicy of remedying violations under the Act is balancedagainst the public policy favoring agreements reachedthrough collective bargaining, I am convinced that theBoard would not defer to the private agreement of theparties. The agreement is simply not a reasonable com-promise of the disputed claims. Deferring to the agree-ment would simply extinguish valuable remedial rights ofthe employees. In accordance with American Cyanamid,I find that the Union's agreement cannot waive therights of the unfair labor practice strikers.J. The Unconditional Offer To Return To WorkBased on the credited version of the negotiation ses-sions, on March 16, Jones, for the first time, made an un-conditional offer for the employees to return to work.The substance of the negotiations which followed is notin the record.26However, it is undisputed that, shortlythereafter, Jones agreed to Respondent's proposal thatthe employees, including Allen. be reinstated accordingto seniority as jobs became available. As previouslyfound, the strike settlement agreement does not extin-guish the strikers' rights as unfair labor practice strikers.The issue presented is what effect the strike settlementagreement has on the unconditional offer to return towork.Although no case directly on point has been found,some guidance can be drawn from J. H. Rutter-RexManuficturing Company, Inc.,27and ThIe Laidlaw Corpo-ration. 2In Rutter-Rex, the union sent letters to the employerunconditionally offering to return to work on behalf of153 strikers. The employer responded with a request thatthe employees be sent in groups of 20 to file applications.The union agreed and complied with this request. In oneof its letters to the employer, however. the union statedthat although it was sending employees to the employer'spersonnel office in groups of 20 per day, the union stillconsidered the employees as having unconditionally ap-plied for work on the date the letters were received. Theemployer contended that, in agreeing to send the em-ployees in groups of 20, the union withdrew its originalblanket application for reinstatement and relied on the in-dividual applications of the employees made thereafter.The Board rejected this argument for the following rea-sons: (1) clear proof of waiver of the rights created bythe union's letters of application would be required-oneof the union's letters made it explicit that the union wasnot abandoning its earlier blanket application for rein-ZB It has long been settled that a statutory bargaining representativehas the authority to apply for reinstatement on behalf of employeeswhom it represents regardless of whether individually authorized to doso or not J H Rutter-Rex Manujacruring Connpan.t Inc.. 158 NLRB1414. 1439 (1966), and cases cited therein at fn 6. modified on othergrounds 399 F.2d 356 (5th Cir. 1968), modification resersed 39t lU.S 258(1969)27 Supra at fn 262- 207 NLRB 591 (1973). enfd 507 F2d 1381 (7th Cir 1974). cert.denied 422 U S 042 (1975)13 1I)tCISIONS OF NATIONAL LABOR RELATIONS BOARDstatement; (2) complying with the company's request tosend the employees in groups of 20 was not inconsistentwith reliance on the union's original blanket letters of ap-plication, but supports an inference that the union wastrying to be helpful in assisting the company in reinstat-ing a large number of strikers in a short period of time;and (3) since the union was under no legal obligation tofacilitate the company's reinstatement task, its efforts tocooperate should not be construed as indicating an aban-donment of its earlier blanket applications, absent clearproof of a meeting of the minds in this regard.In the Laidlaw case, a settlement agreement wasreached in which the employer agreed to hire 23 unfairlabor practice strikers whose names were submitted bythe union. The employer then contended that in present-ing a list of 23 strikers the union thereby implicitlywaived reinstatement and backpay as to all other strikers.The Board rejected this argument, and found that thesettlement agreement did not toll backpay for any of theemployees, except that the earnings of employees rehiredpursuant to the settlement agreement mitigated the em-ployer's backpay liability. The decision was based on thegounds that: (1) the employer admittedly was not pre-pared to put all strikers back to work, but made its"offer" in order to end the strike; and (2) even assumingthat the union assured the employer that 23 named em-ployees were the only discriminatees that sought rein-statement, the Board's rule is that there can be no waiverof a right to reinstatement prior to ani actual offer of re-instatement by the employer. While the Board did notdiscuss whether the settlement agreement withdrew theunion's previous unconditional offer to return to work onbehalf of all strikers, implicit in the decision that nowaiver of reinstatement rights occurred is the concurrentfinding that the earlier offer to return to work survivedthe settlement agreement.Applying the rationale of Rutter-Rex and Laidlaw tothe instant case, it appears that no waiver can be foundand, therefore, that the offer to return to work survivedthe settlement agreement. There was no meeting of theminds that the Union's acceptance of the settlementagreement constituted a satisfaction of the Union's un-conditional offer to return to work nor is there clear evi-dence that the Union intended a waiver of the rights cre-ated by its unconditional offer to return to work. Thefiling of the charge with the Board, the next day, indi-cates that the Union had no intention of waiving suchrights. Accordingly, I find that Respondent was obligat-ed to immediately reinstate the strikers, discharging re-placements if necessary, upon the Union's unconditionaloffer to return to work and that Respondent's failure todo so violated Section 8(a)(3) and (I) of the Act.As no waiver has been found, it may appear that Re-spondent has been unfairly deprived of the benefits of itsnegotiated settlement with the Union. However, I do notfind that contract unlawful or unenforceable. Rather, Imerely find that the agreement cannot be used as a de-fense to the employees' rights to a remedy for their em-ployer's violations of the Act. It appears to me that Re-spondent retains the usual remedies for breach of con-tract against the Union.THE REMEDYHaving found that Respondent, Airport Parking Man-agement, engaged in certain unfair labor practices, I shallrecommend that it be ordered to cease and desist there-from and that it take certain affirmative action to effectu-ate the policies of the Act.Respondent shall be required to offer James Allen,Jose D'Encarnacao, Dennis Foley, Gary Klemme,Wayne Lawson, Tony Perry, Simon Prenowitz, JohnReeder, Kevin Tobin, and Robert Wood immediate rein-statement to their former jobs or, if such jobs are nolonger in existence, to substantially equivalent positionswithout prejudice to their seniority or other rights andprivileges, discharging if necessary any replacements.Further, Respondent shall be required to make themwhole for any loss of pay they may have suffered as aresult of the discrimination against them. Backpay shallbe computed in accordance with the formula set forth inF. W. Woolworth Company, 90 NLRB 289 (1950), withinterest computed in the manner set forth in Florida SteelCorporation, 231 NLRB 651 (1977). See also OlympicMedical Corporation, 250 NLRB 146 (1980). See, general-ly, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).CONCLUSIONS OF LAW1. Airport Parking Management is an employer en-gaged in commerce and a business affecting commercewithin the meaning of Section 2(6) and (7) of the Act.2. Office and Professional Employees InternationalUnion, Local No. 3, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. Respondent violated Section 8(a)(3) and (1) of theAct by unlawfully discharging employee James Allen.4. The strike which commenced on September 27,1980, was an ufair labor practice strike.5. Respondent violated Section 8(a)(3) and (1) of theAct by failing and refusing to reinstate unfair labor prac-tice strikers Kevin Tobin, Dennis Foley, and JohnReeder upon their unconditional offers to return towork.6. Respondent violated Section 8(a)(3) and (1) of theAct by failing and refusing to reinstate unfair labor prac-tice strikers on and after March 16, 1981, the date of theUnion's unconditional offer to return to work.7. Respondent violated Section 8(a)(1) of the Act bythreatening that employees would be discharged if theyparticipated in a strike, and by interrogating employeesconcerning their support of a strike.8. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:14 AIRPORT PARKING MANAGEMENTORDER29The Respondent, Airport Parking Management, SanFrancisco, California, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Discharging or otherwise discriminating againstemployees for supporting or engaging in activities onbehalf of Office and Professional Employees Internation-al Union, Local No. 3, AFL-CIO, or any other labor or-ganization.(b) Failing and refusing to reinstate unfair labor prac-tice strikers upon their unconditional offers to return towork.(c) Threatening that it would discharge employees forsupporting within a strike.(d) Interrogating employees concerning their supportof a strike.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer James Allen, Jose D'Encarnacao, DennisFoley, Gary Klemme, Wayne Lawson, Tony Perry,Simon Prenowitz, John Reeder, Kevin Tobin, andRobert Wood full and immediate reinstatement to their29 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102 48 of the Rules and Regulations, be adopted by the Board andbecome its Findings, conclusions, and Order, and all objections theretoshall be deemed waived fir all purposesformer positions or, if those positions no longer exist, tosubstantially equivalent positions, discharging if neces-sary any replacements, without prejudice to their senior-ity or other rights previously enjoyed, and make themwhole for any loss of pay or other benefits suffered byreason of the discrimination against them in the mannerdescribed above in the section entitled "The Remedy."(b) Post at its San Francisco, California, facility copiesof the attached notice marked "Appendix."30Copies ofsaid notices, on forms provided by the Regional Directorfor Region 20, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all the recordsnecessary to analyze the amount of backpay due and theright of reinstatement under the terms of this Order.(d) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.so In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"15